UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Check One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8504 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: UniFirst Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: UniFirst Corporation 68 Jonspin Road Wilmington, MA 01887 UNIFIRST RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE Years Ended December 31, 2011 and 2010 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 – 14 Supplemental Schedule: Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 15 Signatures 16 Exhibit 23.1 - Consent of Independent Registered Public Accounting Firm Note:Other supplemental schedules required by the Employee Retirement Income Security Act that have not been included herein are not applicable to the UniFirstRetirement SavingsPlan. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator UniFirst Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of UniFirst Retirement Savings Plan (the Plan) as of December31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of UniFirst Retirement Savings Plan as of December31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December31, 2011, is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Baker Newman & Noyes Manchester, New HampshireLimited Liability Company June 28, 2012 UNIFIRST RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2011 and 2010 Assets: Investments (at fair value): Mutual funds $ $ Common and collective trust – stable value fund — Common stock and collective trusts – other UniFirst Corporation common stock Interest-bearing cash Total investments Receivables: Employer contribution Notes receivable from participants Other Total receivables Total assets Liabilities: Accounts payable Accrued expenses Total liabilities Net assets reflecting all investments at fair value Adjustment from fair value to contract value for fullybenefit-responsive investment contracts ) — Net assets available for benefits See accompanying notes. UNIFIRST RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Years Ended December 31, 2011 and 2010 Additions to net assets attributed to: Investment (loss) income: Net realized and unrealized (depreciation) appreciation in fair value of investments $ ) $ Interest and dividends Other Total investment (loss) income ) Interest income on notes receivable from participants Contributions: Participants Employer match Employer discretionary Total contributions Total additions Deductions from net assets attributed to: Benefit payments Administrative expenses Total deductions Increase in net assets available for benefits Net assets available for benefits, beginning of year Net assets available for benefit, end of year $ $ See accompanying notes. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 1. Description of Plan The following description of the UniFirst Retirement Savings Plan (the Plan) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan established by UniFirst Corporation (the Company) for the benefit of its eligible employees employed by UniFirst Corporation, UniFirst Holdings, Inc., UniTech Services Group, Inc., UniFirst First-Aid Corporation, UniFirst Manufacturing Corporation (effective April 2010) and RC Air, LLC (effective January 2011).Bank of America, N.A. serves as the Directed Custodial Trustee of the Plan and two employees appointed by the Board of Directors of the Company serve as Administrative Trustees, with full authority to amend the Plan provided that the amendment does not create a fixed contribution obligation, or create significant new responsibilities or obligations of the Company, and to otherwise act in all respects on behalf of the Company, which is the Plan Administrator as well as the Plan sponsor under ERISA.Bank of America Merrill Lynch (BOAML) acts as the Plan’s recordkeeper.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Under the terms of the Plan, the participants select how the funds in their account are invested from the following offerings: Mutual funds: BlackRock Basic Value Fund (Class I) BlackRock Global Allocation Fund (Class I) Goldman Sachs Short Duration Government Fund (Class I) Jennison Small Company Fund (Class Z) Perkins Small Cap Value Fund (Class I) T. Rowe Price Growth Stock Fund (Advisor Class) PIMCO Total Return Fund (Institutional Class) Templeton Foreign Fund (Advisor Class) American EuroPacific Growth Fund (Class R5) Davis New York Venture Fund (Class Y) Common and collective trusts: Wells Fargo Stable Return Fund C Merrill Lynch Equity Index Trust Fund (Tier 12) Merrill Lynch Small Cap Index Trust Fund (Tier 8) Common stock: UniFirst Corporation Effective February 2012, the pension committee decided to modify the investment offerings of the Plan.The Merrill Lynch Equity Index Trust Fund (Tier12) and the Merrill Lynch Small Cap Index Trust Fund (Tier8) were replaced by the Northern Trust Collective S&P 500 Index Fund and the State Street Global Advisors Russell Small Cap Index Fund, respectively.All remaining participant balances were transferred on March12, 2012. In 2009, the Plan introduced Advice Access (AA) service.AA is an easy to use service, at no additional cost, for Plan participants to personalize and automate investment strategies. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 1. Description of Plan (Continued) Effective October26, 2009, participants are no longer able to transfer existing balances into UniFirst Corporation company stock if that transfer would result in the stock balance exceeding 25% of the participant’s account balance.In addition, participants are no longer able to change contribution elections to invest more than 25% of future contributions into UniFirst Corporation company stock.Previously existing balances in the company stock were not affected by this change.Effective October26, 2009, quarterly dividends received from UniFirst Corporation company stock that were previously reinvested and used to purchase additional shares of UniFirst common stock are currently invested in the Wells Fargo Stable Return Fund C. Contributions Participants may elect to make tax deferred contributions up to the maximum allowable of their eligible compensation subject to the limitations established by the Internal Revenue Service (IRS).Participants may elect to rollover distributions from other qualified retirement plans. The Company made matching contributions to the Plan equal to 100% of each participant’s first 3% of eligible compensation deferred, and then 50% of the next 2% of eligible compensation deferred. The Company may elect to contribute to the Plan, on behalf of each eligible participant, a discretionary profit sharing contribution determined annually by the Board of Directors of the Company.For the years ended December31, 2011 and 2010, the Company made a discretionary profit sharing contribution of $4,100,000 and $5,200,000, respectively.The allocation method for profit sharing contributions is on a salary ratio basis, with permitted disparity. The Plan permits catch-up contributions for eligible participants who are 50 years or older by the end of the calendar year and who are currently making deferral contributions. Participation The Plan includes all employees of non-bargaining units of the Company and eligible subsidiaries, who have completed 90 consecutive days of employment. Participant Accounts Each participant’s account is credited with (a)the participant’s elective deferral contribution (b)an allocation of the individual employer matching and/or profit sharing contribution (c)forfeitures and (d)allocation of earnings or losses of each fund based on the participants’ relative account balances.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their elective deferral contributions, rollover contributions and employer matching contributions, plus investment earnings or losses thereon. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 1. Description of Plan (Continued) For profit sharing allocations for 2007 and later plan years, a participant is 100% vested after three years of service.For profit sharing allocations for 2006 and prior years, a participant is 100% vested after five years of service.In the event of death, retirement or permanent disability, participants become 100% vested in all account balances. Forfeitures Upon termination, participant accounts which are less than 100% vested are forfeited.Forfeitures are allocated to eligible participants similar to the allocation methodology for employer profit sharing contributions and are restored to participants in the event a terminated employee is rehired within a five year period. At December31, 2011 and 2010, forfeited non-vested accounts were $289,985 and $500,444, respectively.Forfeitures allocated to participants during the years ended December31, 2011 and 2010, were $500,444 and $482,656, respectively. Payment of Benefits Benefits are payable to eligible participants upon disability, death, retirement or termination of employment. Benefit payments may be made to participants in a lump sum distribution equal to their vested account balance, a life annuity subject to joint survivor annuity rules, or an installment payout subject to certain plan provisions.Payments must commence no later than the attainment of age 70-1/2. Notes Receivable From Participants Participants may borrow against their accounts up to the lesser of (a)50% of their vested account balance (b)$50,000 reduced by the greatest outstanding loan balance within the previous 12 months or (c)the amount of loan which the Trustees determine can be reasonably paid from the participants’ wages.The Plan permits a maximum of 2 loans at one time.Loans are due over a minimum of 1 year and maximum of 4-1/2 years.Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent loans are treated as distributions based upon the terms of the Plan document.Loans bear interest at the prime rate, plus 1.50%, as reported by the Federal Reserve Bank at the inception of the loan.As of December31, 2011, the interest rates on outstanding notes receivable ranged from 4.75% to 9.75% with various maturities through July 2016. Interest income on notes receivable from participants is recorded when it is earned on an accrual basis.Related fees are recorded as administrative expenses and are expensed when they are incurred.No allowance for credit losses has been recorded as of December31, 2011 or 2010.If a participant ceases to make loan repayments and the Plan Administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded upon final settlement of the assets. Administrative Expenses Individual participant accounts are directly charged by BOAML for the processing of participant loans, expediting fees and redemption fees for certain short-term trading infractions.Investment fund management fees are also charged and reduce participant investment return.The Company has currently elected to pay all other Plan expenses. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 1. Description of Plan (Continued) Plan Amendment and Termination The Plan may be amended at any time to comply with the Internal Revenue Code or ERISA. Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of termination of the Plan, any unvested accounts would become fully vested and the assets would be distributed to participants in accordance with the terms set forth in the Plan. 2. Summary of Significant Policies Basis of Accounting The accompanying financial statements of the Plan are prepared under the accrual method of accounting. Use of Estimates The preparation of the Plan’s financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of assets and liabilities available for benefits at the date of the financial statements and the changes in net assets available for benefits during the reporting period and, when applicable, disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Investment Valuation and Income Recognition The Plan’s investments in mutual funds are stated at fair value.Shares of mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year end. As of February28, 2011, the Merrill Lynch Retirement Preservation Trust terminated operations and was liquidated on March1, 2011 through an in-kind distribution to unit holders.However, as of the close of business on February7, 2011, all remaining trust units were exchanged at the net asset value per unit of $1.00 to the Wells Fargo Stable Return Fund C made available February8, 2011.Participants were notified of this change in advance and given the opportunity to reallocate their funds accordingly. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 2. Summary of Significant Policies (Continued) The Plan holds an investment in the Wells Fargo Stable Return Fund C (the Stable Return Fund), which invests in a collective trust fund that carries investments at contract value.The Stable Return Fund is reported at fair value with a reported adjustment to contract value as shown in the 2011 statement of net assets available for benefits.The value of the Stable Return Fund is based on net asset value (NAV) which is determined by the fair value of the underlying investments.The collective trust fund invests in investment contracts and security-backed contracts.An investment contract is a contract issued by a financial institution to provide a stated rate of return to the buyer of the contract for a specified period of time.A security-backed contract has similar characteristics as a traditional investment contract and is comprised of two parts:the first part is a fixed-income security or portfolio of fixed-income securities; the second part is a contract value guarantee (wrapper) provided by a third party.Wrappers provide contract value payments for certain participant-initiated withdrawals and transfers, a floor crediting rate, and return of fully accrued contract value at maturity. Average yields for the Stable Return Fund: Based on actual earnings % Based on interest credited to participants The adjustment from fair value to contract value for the fully benefit-responsive contract of ($942,977) at December31, 2011 related entirely to the above common collective trust. Investments in common and collective trusts – other are valued based upon the NAV of units owned by the Plan at year end.The NAV is based on the value of the underlying assets owed by the trust, minus liabilities, then divided by the shares outstanding. The Plan’s investments in UniFirst Corporation common stock are stated at fair value.Fair value represents the last reported sales price on the last business day of the Plan year as reported on the New York Stock Exchange. Purchases and sales of securities are recorded on a trade-date basis.Interest is recorded on the accrual basis as earned.Dividend income is recorded on the ex-dividend date. Risks and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks, such as interest rate, market volatility, liquidity and credit risk.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes would materially affect the amounts reported in the financial statements. Contributions Contributions from participants are recorded in the period in which payroll deductions are made.Employer matching contributions are recorded in the same period as the corresponding participant contributions.Other employer contributions are recorded when the Company commits to making the contribution. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 2. Summary of Significant Policies (Continued) Benefit Payments Benefit payments are recorded when paid. Recent Accounting Pronouncements In May 2011, the FASB issued Accounting Standards Update (ASU)2011-04, Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs, (ASU2011-04).ASU2011-04 amended ASC820, Fair Value Measurements and Disclosures, to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards.Some of the amendments clarify the application of existing fair value measurements, while other amendments change a particular principle in ASC820.In addition, ASU2011-04 requires additional fair value disclosures.The amendments are to be applied prospectively and are effective for annual periods beginning after December15, 2011.The adoption of this pronouncement is not expected to have a material impact on the Plan’s financial statements. 3. Investments The fair value of individual investments that represent 5% or more of the Plan’s net assets as of December31, 2011 and 2010 are as follows: Wells Fargo Stable Return Fund C $ $ * Merrill Lynch Retirement Preservation Trust * $ BlackRock Basic Value Fund (Class I) BlackRock Global Allocation Fund (Class I) T. Rowe Price Growth Stock Fund (Advisor Class) PIMCO Total Return Fund (Institutional Class) Goldman Sachs Short Duration Government Fund (Class I) Jennison Small Company Fund (Class Z) Templeton Foreign Fund (Advisor Class) * American EuroPacific Growth Fund * Perkins Small Cap Value (Class I) * * Represents less than 5% of the Plan’s net assets available for Plan benefits. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 3. Investments (Continued) During the years ended December31, 2011 and 2010, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) (depreciated) appreciated in value as follows: Mutual funds $ ) $ Common and collective trust – stable value fund — Common and collective trusts – other ) UniFirst Corporation common stock $ Net (depreciation) appreciation in value of investments $ ) $ 4. Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market to that asset or liability in an orderly transaction between market participants on the measurement date.An entity is required to establish a fair value hierarchy which maximizes the use of observable inputs and minimizes the use of unobservable inputs when measuring fair value.The level in the fair value hierarchy within which the fair value measurement is classified is determined based on the lowest level input that is significant to the fair value measure in its entirety.The three levels of input that may be used to measure fair values are listed below: Level1 – Inputs to the valuation methodology are quoted prices available in active markets for identical assets or liabilities as of the reporting date; Level2 – Inputs to the valuation methodology are other than quoted prices in active markets, which are either directly or indirectly observable as of the reporting date, and fair value can be determined through the use of models or other valuation methodologies; and Level3 – Inputs to the valuation methodology are unobservable inputs in situations where there is little or no market activity for the asset or liability and the reporting entity makes estimates and assumptions related to the pricing of the asset or liability including assumptions regarding risk. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December31, 2011 and 2010. Cash:Valued at cost which approximates fair value. UNIFIRST RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2011 and 2010 4. Fair Value Measurement (Continued) Mutual funds:Valued at the quoted net asset value of shares held by the Plan at year end which are traded in an active market. Common and collective trust – stable value fund:Valued at NAV, NAV is determined based on the value of the underlying investments.The underlying investments include investment contracts, security-backed contracts and wrapper contracts.The fair value of an investment contract is based on the present value of future cash flows using the current discount rate.The fair value of a security-backed contract includes the value of the underlying securities and the value of the wrapper contract.The fair value of a wrapper contract provided by a security-backed contract issuer is based on the replacement cost methodology which is the present value of the difference between the replacement wrapper fee and the contracted wrapper fee. Common and collective trusts – other:Valued at the NAV based on the market prices of the underlying investments, market interest rates, and discounted cash flow calculations of various investment contracts.NAV is deemed appropriate as the collective trust funds do not have finite lives, unfunded commitments relating to these types of investments or significant restrictions on redemptions. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following tables set forth by level within the fair value hierarchy, the Plan’s assets at fair value as of December31, as follows: Level 1 Level 2 Level 3 Total Fair Value Mutual Funds: Intermediate Term Bond $ $
